Citation Nr: 0706846	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-22 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease with lumbar strain (previously shown as residuals of 
a low back injury), currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty service from December 1952 
to October 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which assigned a 40 percent rating for the veteran's 
degenerative disc disease with lumbar strain (previously 
shown as lower back injury), effective November 18, 2003.

The veteran filed an increased rating claim in November 2003.  
As noted above, in the January 2004 rating decision, the RO 
assigned a 40 percent rating, effective November 18, 2003.  
Although an increased rating has been granted, the issue 
remains in appellate status, as the maximum schedular rating 
has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The veteran's service-connected degenerative disc disease 
with lumbar strain (previously shown as lower back injury) is 
manifested by forward flexion of the thoracolumbar spine of 
30 degrees; and is additionally limited by pain, weakness, 
and lack of endurance after repetitive use.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 50 
percent (but no higher) for the veteran's service-connected 
degenerative disc disease with lumbar strain (previously 
shown as lower back injury) have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5237 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in 
December 2003 and May 2006, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
December 2003 and May 2006 letters and a March 2006 letter 
advised the veteran to send additional information or 
evidence within 30 days of the date of the letter and that he 
should make sure VA receives additional evidence within one 
year from the date of the letter.  The veteran was also 
advised to let VA know if there is evidence or information 
that he thought would help support his claim.  

Notice fully complying with the provisions of the VCAA was 
provided to the veteran in December 2003 prior to the rating 
decision.  The veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available private medical records identified 
by the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3). For the reasons set forth above, and given 
the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

As noted above, the veteran was provided December 2003 and 
May 2006 letters with notice of what type of information and 
evidence was needed to substantiate his claim for service 
connection.  The Board also notes that he was provided a 
March 2006 letter with notice of the type of evidence 
necessary to establish a disability rating and effective 
date for the disability on appeal.  


Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), 
Diagnostic Code 5237 (lumbosacral or cervical strain), 
Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic 
Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 
(spinal fusion), Diagnostic Code 5242 (degenerative arthritis 
of the spine) (see also, Diagnostic Code 5003), Diagnostic 
Code 5243 (intervertebral disc syndrome) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Analysis

VA treatment records show that in September 2003, the veteran 
reported that since the beginning of that month, he was 
experiencing lower back pain and was not using any pain 
killers.  The veteran underwent a magnetic resonance imaging 
(MRI).  In October 2003, the MRI was examined and it was 
noted that there was some minor degeneration and posterior 
bulge of the L4/L5 disc.  There was also minor spinal 
stenosis, while the rest of the disc appeared to be within 
normal limits.   The bony structures showed some minimal 
degenerative changes and the soft tissues looked 
unremarkable.  Various VA medical treatment records following 
the October 2003 medical record show that the veteran did not 
want surgery for his spinal stenosis.   

At a December 2003 VA examination, the veteran stated that he 
has had back pain since 1954 and occasionally the pain 
traveled to his left lower extremity.  The aching pain was 
aggravated by physical activity, and sometimes was relieved 
with medication.  The symptoms of back pain occurred when 
shaving, bathing, and sitting for prolonged periods.  It was 
noted that his functional impairment was that he could not 
drive for a long period of time.  He had to rest due to the 
back pain.  He did not lose time off from work due to the 
condition, however.  The veteran further reported being able 
to brush his teeth, cook, walk, shower, climb stairs, shop, 
vacuum, dress, garden, take out trash, and push a law mower.  
When driving a car, pushing a lawn mower, or gardening, the 
veteran reported being able to perform the activities for a 
short period of time.  He stated that his last job was from 
1991 to 1997 when he retired.  

Upon examination, it was noted that the veteran's posture and 
gait were normal  Upper examination of the thoracolumbar 
spine showed that he had no radiation of pain on movement and 
that there was no muscle spasm.  There was only tenderness on 
the lumbar spine bilateral on percussion.  The straight leg-
raising test in the right was 30 degrees and 50 degrees in 
the left.  His range of movement of the lumbar spine flexion 
was 30 degrees, extension was 10 degrees, right lateral 
flexion was 30 degrees, and left lateral flexion was 20 
degrees.  Right rotation was 45 degrees and left rotation was 
40 degrees.  The pain was present on maximum movement of his 
range of motion.  The pain limited mainly the function of his 
lumbar spine motion.  There was no ankylosing present in the 
lumbar spine and no intervertebral disc syndrome.  In the 
peripheral nerve examination there was a peripheral nerve 
involved L4, involving mainly motor, with slight weakness on 
the left hip flexors 4/5, and slight decreased sensory on the 
calf of the left extremity.  Motor function in the right side 
was 5/5, as well sensory function.

Films of the lumbosacral spine taken in the AP, supine, 
lateral and oblique projections showed that there was a 
moderate decalcification of the visualized bones with small 
to moderate size osteophytes through the lumbar and lower 
thoracic vertebra.  The examiner noted that there appeared to 
be mild narrowing mostly of the L3/L4 and of the L4/L5, and 
intervertebral spaces raising the question of a degeneration 
of the corresponding intervertebral disc.  The examiner also 
noted that there could be a minimal dextroscoliosis of the 
lumber spine.  There were no other gross bony abnormalities 
such as no gross acute fracture deformities nor osteolytic or 
osteoblastic lesions about the lumbosacral spine could be 
identified at the time.  It was further noted that there was 
no spondylolysis spondylolisthesis and that the sacroiliac 
joints appeared normal.  

The veteran was diagnosed with degenerative disc disease of 
the lumbosacral spine with diminished sensation of L4/L5 
distribution in the calf of the left lower extremity, and 
diminished strength of the hip flexures in the left lower 
extremity 4/5.  He was also diagnosed with strain of the 
lumber spine due to degenerative disc disease of the 
lumbosacral spine.     

The veteran was afforded a VA examination in April 2006.  The 
veteran noted the following symptoms: weakness; and the 
inability to shave, bathe, and drive due to pain at the L4/L5 
region.  The pain was described as constant, localized, and 
aching in nature.  The veteran rated his pain an 8 on a scale 
of 1 to 10, with 10 being the worst pain.  The pain was 
elicited by immobility and relieved by rest.  He noted that, 
at the time of pain, he could function without medication.  
The veteran used heating pads for treatment and stated that 
his condition did not cause incapacitation.  There was no 
functional impairment resulting from this condition.  The 
veteran did not work when he developed his condition.

Upon physical examination, the veteran's posture and gait 
were within normal limits.  He did not require an assistive 
device for ambulation.  The inspection of the spine revealed 
normal head position with symmetry in appearance.  There was 
also symmetry of spinal motion with normal curvatures of the 
spine.  The examiner noted that examination of the 
thoracolumbar spine revealed no complaints of radiating pain 
on movement.  Muscle spasm was present in the right 
paravertebral lumbar muscles were prominent.  There was 
tenderness noted on exam right paravertebral muscle mass was 
tender to palpation at the L4/L5 region.  There was positive 
straight leg raises bilaterally.  There was no anklyosis of 
the lumbar spine noted.  

Range of motion of the thoracolumbar spine were as follows: 
45 degrees flexion with pain, 25 degrees extension with pain, 
20 degrees right lateral flexion with pain, 20 degrees left 
lateral flexion with pain, 30 degrees right rotation with 
pain, and 30 degrees left rotation with pain.  

It was further noted that the joint function of the spine was 
additionally limited by the following after repetitive use: 
pain, weakness, lack of endurance with pain having the major 
functional impact.  Joint function of the spine was not, 
however, additionally limited by fatigue and incoordination.  
The aforementioned factors limited the joint function by 45 
degrees.

It was also noted that there were signs of intervertebral 
disc syndrome, and in the L4 region there was sensory deficit 
of the left lateral thigh.  

The examiner noted that the VA had established a diagnosis of 
degenerative arthritis of the spine, but the condition had 
progressed to degenerative disc disease of the lumber spine 
with root nerve involvement.            

As noted previously, the RO rated the veteran's service-
connected degenerative disc disease with lumbar strain 
(previously shown as lower back injury) as 40 percent 
disabling under Diagnostic Code 5237.  

Prior to September 2003, the veteran's back disability was 
initially rated as 0 and 20 percent disabling at different 
periods of time pursuant to 38 C.F.R § 4.71(a), Diagnostic 
Code 5295.  By regulatory amendment effective September 26, 
2003, substantive changes were made to the schedular criteria 
for evaluation of diseases and injuries of the spine.  The 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.

In this case, the veteran's claim for an increased rating was 
received at the RO in November 2003, after the effective date 
of the change in regulations.  As such, the revised criteria 
will be considered with regard to the veteran's claim for an 
increased rating.  
   
In a January 2004 rating decision, the RO rated the veteran's 
low back disability pursuant to the new criteria under 
Diagnostic Code 5237.

As noted in the VA examinations and VA medical records, the 
veteran had lumbosacral strain (Diagnostic Code 5237), 
degenerative arthritis of the spine (Diagnostic Code 5242), 
and signs of intervertebral syndrome (Diagnostic Code 5243).  
Diagnostic Codes 5235, 5236, 5239, 5240, 5241 are not for 
application since the veteran did not have vertebral fracture 
or dislocation, sacroiliac injury and weakness, 
spondylolisthesis or segmental instability, ankylosing 
spondylitis, and spinal fusion, respectively.    

Thus, based on the pertinent medical evidence of record, 
under the general rating formula for diseases and injuries of 
the spine, Diagnostic Codes 5237, 5242, and  5243, a higher 
rating in excess of 40 percent is not warranted.  There is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine to warrant a 50 percent rating.  A 100 percent rating 
is not warranted because there is no evidence of unfavorable 
ankylosis of the entire spine.  

Further, the evidence does not show incapacitating episodes 
of intervertebral disc disease to warrant a rating under 
Diagnostic Code 5243.  There is also no evidence of record of 
neurologic abnormalities to warrant a separate rating under 
another diagnostic code pursuant to Note (1) of the general 
rating formula for disease and injuries of the spine.  

Also, Diagnostic Code 5003 is not for application since the 
highest available rating is 20 percent.

However, the Board acknowledges that the veteran has chronic 
low back pain and thus, recognizes the application of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  A higher 
compensation is warranted under these provisions.  On VA 
examination in December 2003, the examiner noted that pain 
was present on maximum movement of the veteran's range of 
motion.  The pain limited mainly the function of his lumbar 
spine motion.  On VA examination in April 2006, there was 
persuasive evidence that the veteran's spine was additionally 
limited by pain, weakness, lack of endurance after repetitive 
use.  Accordingly, the Board finds that functional impairment 
of the thoracolumbar spine more closely approximates 
unfavorable ankylosis and thus warrants an evaluation of 50 
percent.  The benefit of the doubt is resolved in the 
veteran's favor. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 50 percent rating (but not higher) for 
degenerative disc disease with lumbar strain is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


